 106DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 361, International Association of Bridge,Struc-tural and Ornamental Iron Workers,AFL-CIOandConcrete Casting Corp.andNew York DistrictCouncil,United Brotherhood of Carpenters andJoiners of America,AFL-CIO. Case 29-CD-153June 4, 1974ORDER AMENDING DECISION ANDDETERMINATION OF DISPUTEBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn February 19, 1974, the National Labor Relat-ions Board issued a Decision and Determination ofDispute'in the above-entitled proceeding in whichthe Board awarded theworkin dispute to employeesof Concrete Casting Corp. represented by Carpen-ters,the award to cover the geographical jurisdictionof IronWorkers, Local 361.On March 29, 1974, AlliedBuilding Metal Indus-tries,Inc., hereinafter called Allied,filed a motion forpermission to intervene and for reopening of therecord,or, in the alternative, for reconsideration orfor deferral of further action pending proceedingsunder the"New YorkPlan" for the settlement ofjurisdictionaldisputes.On April 2, 1974, IronWorkers, Local 361, filed a motion for reopening ofthe record or for reconsideration or deferral. Con-creteCastingCorp.and Carpenters have filedopposition to these motions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Alliedassertsan interest in this proceedingwarranting intervention on the basis of its represent-ation in collective bargainingof 73 employer-mem-bers,many of whom engage in construction of thetype involved herein,under contracts with IronWorkers,Locals 361 and 40, which require assign-ment of work of thetypeinvolved here to employeesrepresented by those locals.We are persuaded that1209 NLRB No. 30.the interestsof Allied anditsmemberswho employemployees to perform the kind of work in disputehere,within the geographical jurisdiction of IronWorkers,Local 361,are sufficienttowarrantallowing Alliedto intervenein support of the motionmade byIronWorkers, Local 361.We find no merit in that motion. However,insofaras the work award in ouroriginalDecision goesbeyond theimmediatejob at which the allegedviolationof Section8(bX4)(D) took place,we believethat the interestsof Allied and its members should beconsidered.While theevidencewhich Allied nowasks us to receive is insufficientto change ourdeterminationwith respect to the immediate jobinvolved in the dispute, we think itunwise toforecloseAllied or otherinterestedparties frompresenting evidenceon the merits in any futuresimilar disputewithin the territory of Local 361.Therefore, although it is still apparent that thedispute originally before usis a continuing one, weshall limit our award to the jobsite at which aviolationwas charged.ORDERIt is hereby ordered that the Board's Determinationof Dispute be amended as follows:Delete paragraph 1 and substitute the following:"1.Employees employed by Concrete CastingCorp.who are representedby New YorkDistrictCouncil,United Brotherhood of Carpenters andJoinersofAmerica,AFL-CIO,are entitled toperform the work of erecting and installing aprefabricated building having a frameworkof light-weight structural steel and prefinished metal siding atits jobsite at Public School No. 70, in Astoria,QueensCounty, New York."IT IS HEREBY FURTHER ORDERED that in all otherrespects the motions of Iron Workers, Local 361, andAllied,for reopening of the record,for reconsidera-tion, or for deferral of further action be, and theyherebyare, denied as lacking merit.211NLRB No. 39